 
Exhibit 10.2
 
 


 
FIRST AMENDMENT TO AGREEMENT RELATING TO RETENTION AND
NONCOMPETITION AND OTHER COVENANTS
 
First Amendment (the “First Amendment”), dated as of March 23, 2010 (the
“Effective Date”), to Agreement Relating to Retention and Noncompetition and
Other Covenants by and between Lazard Group LLC, a Delaware limited liability
company, and successor to Lazard LLC (“Lazard”), on its behalf and on behalf of
its subsidiaries and affiliates (collectively with Lazard, and its and their
predecessors and successors, the “Firm”), and Alexander F. Stern (the
“Executive”), dated as of October 4, 2004 (the “Agreement”); and
 
WHEREAS, the Firm and the Executive wish to amend the Agreement to (i) make
Lazard Ltd, a company incorporated under the laws of Bermuda (“PubliCo”), a
party to the Agreement, as amended by the First Amendment, through PubliCo’s
execution of the First Amendment, and (ii) modify Schedule I to such Agreement
to, among other things, reflect the Executive’s appointment as Chief Operating
Officer of Lazard and PubliCo and to revise certain terms of the Agreement in
order to be consistent with agreements with other executive officers of Lazard
and PubliCo.
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Executive, Lazard and PubliCo hereby agree as follows:
 
Effective as of the Effective Date, PubliCo shall become a party to the
Agreement and Schedule I of the Agreement shall hereby be amended and restated
in the form attached hereto.
 


 

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Executive and the Board of Directors of each of Lazard
and PubliCo have caused this First Amendment to be executed and delivered on the
date first above written.
 
 
March 23, 2010

 
by
  /s/ Alexander F. Stern   
Alexander F. Stern
   



 
March 23, 2010
LAZARD GROUP LLC,
 
(on its behalf, and on behalf of its
subsidiaries and affiliates)
 
by
  /s/ Kenneth M. Jacobs   Name:
Kenneth M. Jacobs
  Title:
Chairman and Chief Executive Officer



 
March 23, 2010
LAZARD LTD,
 
by
  /s/ Kenneth M. Jacobs   Name: 
Kenneth M. Jacobs
  Title:  
Chairman and Chief Executive Officer



 
2

--------------------------------------------------------------------------------


 
SCHEDULE I


 
Name (as per Preamble):
 
 
Mr. Alexander F. Stern





Effective upon the effective date of the First Amendment to this Agreement (the
“First Amendment Effective Date”), this Schedule I shall take effect and its
provisions shall constitute binding and enforceable agreements of the Firm.
 
 
 1.            Title.  Notwithstanding anything to the contrary contained in
Section 3(b) of this Agreement, from the First Amendment Effective Date through
the third anniversary thereof, the Executive shall serve as Chief Operating
Officer of Lazard Group LLC and PubliCo.
 
 
 2.            Compensation.  Notwithstanding anything to the contrary contained
in Sections 3(c)(i) and (ii) of this Agreement, subject to the Executive’s
continued employment with the Firm during the period from the First Amendment
Effective Date through the third anniversary thereof, the Executive shall be
entitled to receive (i) an annual base salary of not less than $750,000 (“Base
Salary”) and (ii) so long as the Executive remains employed by the Firm through
the end of the applicable fiscal year of Lazard, an annual bonus to be
determined under the terms of the applicable annual bonus plan of Lazard on the
same basis as annual bonus is determined for other executive officers of
PubliCo, with such bonus to be paid in the same ratio of cash to equity awards
as is applicable to executives of the Firm receiving bonuses at a level
comparable to the bonus of the Executive.  For purposes hereof, the term Base
Salary shall refer to Base Salary as in effect from time to time, including any
increases.  Notwithstanding anything to the contrary contained in Section
3(c)(iv) of this Agreement, during the portion of the Term commencing on the
First Amendment Effective Date, subject to the Executive’s continued employment,
the Executive shall be eligible to participate in the employee retirement and
welfare benefit plans and programs of the type made available to the senior most
executives of the Firm generally, in accordance with their terms and as such
plans and programs may be in effect from time to time, including, without
limitation, savings, profit-sharing and other retirement plans or programs,
401(k), medical, dental, flexible spending account, hospitalization, short-term
and long-term disability and life insurance plans.
 
 
 3.            Severance Pay and Benefits under Certain
Circumstances.  Notwithstanding anything to the contrary contained in Section
3(d) of this Agreement, in the event that during the period commencing on the
First Amendment Effective Date and concluding on the third anniversary thereof,
the Executive’s employment with the Firm is terminated by the Firm without Cause
or by the Executive for Good Reason (in each case, as defined below) (a
“Qualifying Termination”), Lazard shall pay the Executive, in a lump sum in cash
within thirty (30) days after the Date of Termination, the aggregate of the
following amounts: (i) any unpaid Base Salary through the Date of Termination;
(ii) any earned and unpaid cash bonus amounts for fiscal years of Lazard
completed prior to the Date of Termination (determined in accordance with
paragraph 2 above and with any such bonus to be paid in full in cash); and (iii)
the product of (1) the “Severance Multiple” (as defined below) and (2) the sum
of (x) the Base Salary and (y) the average annual bonus (or, to the extent
applicable, cash distributions, and including any bonuses paid in the form of
equity awards based on the grant date value of such equity awards in accordance
with the normal valuation methodology used by Lazard) paid or payable to the
Executive for the two completed fiscal years of Lazard immediately preceding the
fiscal year during which occurs the Date of Termination (the “Average
Bonus”).  In addition, (i) for a period of months equal to the product of (1) 12
and (2) the Severance Multiple, the Executive and his eligible dependents shall
continue to be eligible to participate in the medical and dental benefit plans
of Lazard on the same basis as the Executive participated in such plans
immediately prior to the Date of Termination, to the extent that the applicable
plan permits such continued participation for all or any portion of such period
(it being agreed that Lazard will use its reasonable efforts to cause such
continued coverage to be permitted under the applicable plan for the entire
period), which benefits continuation period shall not run concurrently with or
reduce the Executive’s right to continued coverage under COBRA and (ii) to the
extent permitted under the applicable plan, the Executive will receive
additional years of age and service credit equal to the Severance Multiple for
purposes of determining his eligibility for and right to commence receiving
benefits under the retiree health care benefit plans of Lazard Group.  For
purposes of the provision of the health care benefits as provided above, the
amount of such health care benefits provided in any given calendar year shall
not affect the amount of such benefits provided in any other calendar year, and
the Executive’s right to the health care benefits may not be liquidated or
exchanged for any other benefit.
 
 
3

--------------------------------------------------------------------------------


 
In addition, in the case of a Qualifying Termination, with respect to the fiscal
year of Lazard during which the Date of Termination occurs, the Executive shall
receive a pro-rata annual bonus payable in cash determined as follows:
 
(i) if (A) the Date of Termination occurs prior to or on the third anniversary
of the First Amendment Effective Date and (B) with respect to the fiscal year
during which the Date of Termination occurs, (1) the Executive was reasonably
expected by Lazard to be a “covered employee” (within the meaning of Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)) prior to
his Date of Termination, and (2) the annual bonus that the Executive was
eligible to receive for such year was originally intended by Lazard to satisfy
the performance-based exception under Section 162(m) of the Code (without regard
to any entitlement to payment upon termination of employment), the Executive’s
pro-rata annual bonus shall equal the product of (1) the amount determined by
the Compensation Committee based on the Firm’s actual performance for the fiscal
year of the Firm in which the Date of Termination occurs on the same basis as
annual bonus is determined for other executive officers of the Firm (which,
subject to the limits on any such bonus due to the level of satisfaction of the
performance goals previously established for purposes of Section 162(m) of the
Code, shall not represent (on an annualized basis) a percentage of the
Executive’s bonus for the fiscal year preceding the fiscal year in which the
Date of Termination occurs that is lower than the average corresponding
percentage applicable to active executives of Lazard who received bonuses for
such prior fiscal year in amounts within 5% of the Executive’s bonus for such
prior fiscal year), and (2) a fraction, the numerator of which is the number of
days elapsed in the fiscal year of Lazard in which occurs the Date of
Termination through the Date of Termination, and the denominator of which is 365
(the “Pro-Ration Fraction”); or
 
 
4

--------------------------------------------------------------------------------


 
(ii) if (A) the Date of Termination occurs prior to or on the third anniversary
of the First Amendment Effective Date and (B) with respect to the fiscal year
during which the Date of Termination occurs, the Executive is not reasonably
expected by Lazard to be a “covered employee” (within the meaning of Section
162(m) of the Code) prior to his Date of Termination, the pro-rata annual bonus
shall equal the product of (1) the Average Bonus and (2) the Pro-Ration
Fraction.
 
The pro-rata annual bonus determined pursuant to clause (i) or (ii) above, as
applicable, shall be paid at such time or times as Lazard otherwise makes
incentive payments for such fiscal year (and in all events prior to March 15 of
the year following the year in which the Date of Termination occurs).
 
For all purposes of this Agreement, including without limitation, Sections
2(g)(ii) and Section 5(a), a resignation on or prior to the third anniversary of
the First Amendment Effective Date by the Executive for Good Reason shall be
treated as a termination of the Executive by the Firm without Cause.
 
In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this paragraph 3 of this Schedule and such
amounts shall not be reduced whether or not the Executive obtains other
employment.  Except as provided in Section 16(f) of this Agreement, the Firm’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the Firm
may have against the Executive.
 
 4.            Certain Definitions.  For purposes of the Agreement and this
Schedule I, as applicable, the following terms shall have the following
meanings:
 
Notwithstanding the definition of “Date of Termination” set forth in Section 5
of the Agreement, for purposes of the Agreement, including Section 5, and this
Schedule I, “Date of Termination” shall mean (i) if the Executive’s employment
is terminated by the Firm for Cause, the date of receipt of the notice of
termination from the Firm or any later date specified therein within 30 days of
such notice, as the case may be, (ii) if the Executive’s employment is
terminated by the Firm other than for Cause or Disability, the date on which the
Firm notifies the Executive of such termination, (iii) if the Executive’s
employment is voluntarily terminated by the Executive without Good Reason, the
date as specified by the Executive in the Notice of Termination, which date
shall not be less than three months after the Executive notifies the Firm of
such termination, unless waived in writing by the Firm, (iv) if the Executive’s
employment is terminated by the Executive for Good Reason, the earlier of (A)
the last day of the cure period (assuming no cure has occurred) and (B) the date
Lazard formally notifies the Executive that it does not intend to cure, unless
Lazard and the Executive agree to a later date, which shall in no event be later
than 30 days following the first to occur of the dates set forth in clauses (A)
and (B) of this clause (iv), and (v) if the Executive’s employment is terminated
by reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the date on which the Executive’s employment due to
Disability is effective for purposes of the applicable long-term disability plan
of the Firm.  The Firm and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that any termination of the Executive’s employment described in the
Agreement, including Schedule I, constitutes a “separation from service” within
the meaning of Section 409A of the Code, and notwithstanding anything contained
herein to the contrary, the date on which such separation from service takes
place shall be the “Date of Termination.”
 
5

--------------------------------------------------------------------------------


 
Notwithstanding the definition of “Cause” set forth in Section 2(g)(iv) of the
Agreement, from and after the First Amendment Effective Date, for all purposes
of this Agreement, including Section 2(g)(iv) and this Schedule I, “Cause” shall
mean:  (A) conviction of the Executive of, or a guilty or nolo contendere plea
(or the equivalent in a non-United States jurisdiction) by the Executive to, a
felony (or the equivalent in a non-United States jurisdiction), or of any other
crime that legally prohibits the Executive from working for the Firm; (B) breach
by the Executive of a regulatory rule that materially adversely affects the
Executive’s ability to perform his duties to the Firm; (C) willful and
deliberate failure on the part of the Executive (i) to perform his employment
duties in any material respect or (ii) to follow specific reasonable directions
received from the Firm, in each case following written notice to the Executive
of such failure and, if such failure is curable, the Executive’s failing to cure
such failure within a reasonable time (but in no event less than 30 days); or
(D) a breach of the Covenants that is (individually or combined with other such
breaches) demonstrably and materially injurious to Lazard or any of its
affiliates.  Notwithstanding the foregoing, with respect to the events described
in clauses (B) and (C)(i) hereof, the Executive’s acts or failure to act shall
not constitute Cause to the extent taken (or not taken) based upon the direct
instructions of the Board of Directors of PubliCo.
 
“Good Reason” shall mean (i) the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as in effect as of the First Amendment Effective Date, or any
other action by the Firm which results in a material diminution in such
position, authority, duties or responsibilities from the level in effect as of
the First Amendment Effective Date, (ii) a material breach by the Firm of the
terms of this Agreement, including, without limitation, any material failure by
the Firm to comply with paragraph 2 of this Schedule, or (iii) any requirement
that the Executive’s principal place of employment be relocated to a location
that increases the Executive’s commute from his primary residence by more than
30 miles.  In the event of a termination for Good Reason, the notice
requirements of Section 1 shall not apply.  Notwithstanding the foregoing, a
termination for Good Reason shall not have occurred unless (i) the Executive
gives written notice to Lazard of termination of employment within ninety (90)
days after the Executive first becomes aware of the occurrence of the
circumstances constituting Good Reason, specifying in reasonable detail the
circumstances constituting Good Reason, and Lazard has failed within thirty (30)
days after receipt of such notice to cure the circumstances constituting Good
Reason, and (ii) the Executive’s “separation from service” (within the meaning
of Section 409A of the Code) occurs no later than two years following the
initial existence of one or more of the circumstances giving rise to Good
Reason.
 
“Severance Multiple” shall equal (i) two (2), if the Date of Termination occurs
prior to a Change of Control or (ii) three (3), if the Date of Termination
occurs on or following the date of a Change of Control.
 
 
6

--------------------------------------------------------------------------------


 
 5.            Excise Tax.  In the event it shall be determined that any
payment, benefit, or distribution by the Firm to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this paragraph) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A of the Code, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.
 
The Firm’s obligation to make Gross-Up Payments under this paragraph 5 shall not
be conditioned upon the Executive’s termination of employment.  All
determinations required to be made under this paragraph, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by Deloitte & Touche LLP or such other certified public accounting firm
reasonably acceptable to the Firm as may be designated by the Executive (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
Lazard and the Executive within fifteen (15) business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by Lazard.  All fees and expenses of the Accounting Firm shall be
borne solely by the Firm.  Any Gross-Up Payment shall be paid by the Firm to the
Executive within five days of the later of (i) the due date for the payment of
any Excise Tax, and (ii) the receipt of the Accounting Firm’s
determination.  Any determination by the Accounting Firm shall be binding upon
the Firm and the Executive.  As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Firm should have been made (“Underpayment”) or that
Gross-Up Payments which were made by the Firm should not have been made
(“Overpayment”).  In the event that there occurs an Underpayment and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Firm to or for the
benefit of the Executive.  In the event that there occurs an Overpayment and the
Executive becomes entitled to receive any refund with respect to the Excise Tax,
the Executive shall promptly pay to the Firm the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).
 
Any Gross-Up Payment, as determined pursuant to this paragraph 5, shall be paid
by the Firm to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment is
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim from the Internal
Revenue Service or another tax authority that does not result in the remittance
of any federal, state, local and foreign income, excise, social security and
other taxes, the calendar year in which the claim is finally settled or
otherwise resolved.  Notwithstanding any other provision of this paragraph 5,
the Firm may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding.
 
 
7

--------------------------------------------------------------------------------


 
 
 6.            Section 409A.  It is the intention of the parties that the
payments and benefits to which the Executive could become entitled in connection
with termination of employment under this Agreement comply with or are exempt
from the definition of “nonqualified deferred compensation” under Section 409A
of the Code.  In this regard, notwithstanding anything in this Agreement to the
contrary, all cash amounts that become payable under Section 3 of this Schedule
I on account of the Executive’s termination of employment shall be paid no later
than March 15 of the year following the year in which the Date of Termination
occurs.  In the event the parties determine that the terms of this Agreement,
including this Schedule I, do not comply with Section 409A, they will negotiate
reasonably and in good faith to amend the terms of this Agreement and/or
Schedule I such that they comply (in a manner that attempts to minimize the
economic impact of such amendment on the Executive and the Firm) within the time
period permitted by the applicable Treasury Regulations.
 
 7.            Miscellaneous.
 
Your HoldCo Interests (as per Section 2(b)) are 0.2500 and your Profit Interests
(as per Section 2(d)) are 0.2500.
 
Section 5(a).  Section 5(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:  The Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Firm.  The Executive further
acknowledges and agrees that in connection with the Reorganization, and in the
course of the Executive’s subsequent employment with the Firm, the Executive has
been and shall be provided with access to sensitive and proprietary information
about the clients, prospective clients, knowledge capital and business practices
of the Firm, and has been and shall be provided with the opportunity to develop
relationships with clients, prospective clients, consultants, employees,
representatives and other agents of the Firm, and the Executive further
acknowledges that such proprietary information and relationships are extremely
valuable assets in which the Firm has invested and shall continue to invest
substantial time, effort and expense.  As a Managing Director and Class A Member
of Lazard, the Executive is currently bound by certain restrictive covenants,
including a noncompetition restriction, pursuant to the terms of the Goodwill
Agreement.  Accordingly, the Executive hereby reaffirms and agrees that while
employed by the Firm and thereafter until (i) three months after the Executive’s
date of termination of employment for any reason other than a termination by the
Firm without Cause or (ii) one month after the date of the Executive’s
termination by the Firm without Cause (in either case, the date of termination,
the “Date of Termination,” and such period, the “Noncompete Restriction
Period”), the Executive shall not, directly or indirectly, on the Executive’s
behalf or on behalf of any other person, firm, corporation, association or other
entity, as an employee, director, advisor, partner, consultant or otherwise,
engage in a “Competing Activity,” or acquire or maintain any ownership interest
in, a “Competitive Enterprise.”  For purposes of this Agreement, (i) “Competing
Activity” means the providing of services or performance of activities for a
Competitive Enterprise in a line of business that is similar to any line of
business to which the Executive provided services to the Firm in a capacity that
is similar to the capacity in which the Executive acted for the Firm while
employed by the Firm, and (ii) “Competitive Enterprise” shall mean a business
(or business unit) that (A) engages in any activity or (B) owns or controls a
significant interest in any entity that engages in any activity, that in either
case, competes anywhere with any activity in which the Firm is engaged up to and
including the Executive’s Date of Termination.  Further, notwithstanding
anything in this Section 5, the Executive shall not be considered to be in
violation of this Section 5 solely by reason of owning, directly or indirectly,
any stock or other securities of a Competitive Enterprise (or comparable
interest, including a voting or profit participation interest, in any such
Competitive Enterprise) if the Executive’s interest does not exceed 5% of the
outstanding capital stock of such Competitive Enterprise (or comparable
interest, including a voting or profit participation interest, in such
Competitive Enterprise).
 
 
8

--------------------------------------------------------------------------------


 
Section 6.  Section 6 of the Agreement is hereby amended to replace the
definition of “Client” with the following definition:  “Client” means any client
or prospective client of the Firm, whether or not the Firm has been engaged by
such Client pursuant to a written agreement; provided that an entity which is
not a client of the Firm shall be considered a “prospective client” for purposes
of this sentence only if the Firm made a presentation or written proposal to
such entity during the 12-month period preceding the Date of Termination or was
preparing to make such a presentation or proposal at the time of the Date of
Termination.
 
Section 12.  Section 12 of this Agreement is hereby amended to replace all
references to the New York Stock Exchange, Inc.” and the “NYSE” with references
to the “Financial Industry Regulatory Authority” and “FINRA”, as applicable.
 
Section 16(b).  Paragraphs 2, 3, 4, 5 and 6 of this Schedule I are hereby added
to the list of Sections in Section 16(b) of this Agreement.
 
Section 16(f).  Section 16(f) of this Agreement is hereby amended to add the
following words at the end thereof:  “except to the extent such withholding or
offset is not permitted under Section 409A of the Code without the imposition of
additional taxes or penalties on the Executive.”
 



/s/ AFS
Initialed by the Executive

 

 

/s/ KMJ
Initialed by Lazard

 

 

/s/ KMJ
Initialed by PubliCo


 
 
9